EXHIBIT 10.2

FIRST AMENDMENT TO OFFICE AGREEMENT LEASE

This First Amendment to Office Lease Agreement (this “First Amendment”) is made
and entered into as of April 14, 2011, by and between CITY CENTER BELLEVUE
PROPERTY LLC, a Delaware limited partnership (“Landlord”), and ESTERLINE
TECHNOLOGIES CORPORATION, a Delaware corporation (“Tenant”).

R E C I T A L S :

A.     Landlord (as successor-in-interest to WA-City Center Bellevue, L.L.C.)
and Tenant are parties to that certain Office Lease Agreement, dated July 1,
2003 (the “Lease”), pursuant to which Landlord leases to Tenant and Tenant
leases from Landlord 17,833 rentable square feet of space (the “Existing
Premises”) on the fifteenth (15th) floor of the building located at 500 108th
Avenue NE, Bellevue, Washington (the “Building”).

B.     The parties desire to amend the Lease on the terms and conditions set
forth in this First Amendment.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows.

1.     Terms.   All undefined terms when used herein shall have the same
respective meanings as are given such terms in the Lease, unless expressly
provided otherwise in this First Amendment.

 

  2.

Premises and Building.

2.1     Existing Premises and Building. Tenant hereby acknowledges and agrees
that Tenant currently occupies the Existing Premises and that Tenant shall
continue to accept the Existing Premises in its currently existing, “as is”
condition, and, except as set forth in the Tenant Work Letter attached hereto as
Exhibit B (the “Tenant Work Letter”), Landlord shall not be obligated to provide
or pay for any improvement work or services related to the improvement of the
Existing Premises. Tenant also acknowledges that neither Landlord nor any agent
of Landlord has made any representation or warranty regarding the condition of
the Existing Premises or Building or with respect to the suitability of the
Existing Premises or Building for the conduct of Tenant’s business. Effective as
of the “Existing Premises Extended Term Commencement Date,” as that term is
defined in Section 3.2, below, with respect to the Existing Premises, and
effective as of the date hereof with respect to the “Expansion Premises,” as
that term is defined in Section 2.2, below, the Rentable Square Footage of the
Building shall be deemed to equal 486,213.

2.2     Lease of Expansion Premises. Effective as of the “Expansion Premises
Commencement Date,” as that term is defined in Section 3.1, below, the
“Premises,” as that term is defined in the Lease, shall contain approximately
23,351 rentable square feet of space in the

 

-1-



--------------------------------------------------------------------------------

Building and shall consist of (a) the Existing Premises, and (b) 5,518 rentable
square feet of space located on the fourteenth (14th ) floor of the Building and
known as Suite 1450, as set forth on Exhibit A, attached hereby (the “Expansion
Premises”). Subject to the terms of Section 4.2, below, the rentable and usable
square footages of the Premises (including the Existing Premises and the
Expansion Premises) shall be as set forth herein and shall not be subject to
remeasurement or modification. Tenant shall accept the Expansion Premises in
their existing, “as is” condition and, except as specifically set forth in the
Tenant Work Letter, Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Expansion
Premises. Tenant also acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty regarding the condition of the
Expansion Premises or with respect to the suitability of the Expansion Premises
for the conduct of Tenant’s business.

2.3     Right of First Offer. Subject to the terms of this Section 2.3, Landlord
hereby grants to the Tenant named in this First Amendment (the “Original
Tenant”) or any assignee permitted pursuant to the terms of Section XII.E of the
Office Lease (a, “Permitted Assignee”) a continuing right of first offer with
respect to all of the rentable square footage located on the fourteenth
(14th) floor of the Building other than the Expansion Premises (the “First Offer
Space”). The First Offer Space is more particularly set forth on Exhibit A-l,
attached hereto. Notwithstanding the foregoing, such first offer right of Tenant
shall commence only following the expiration or earlier termination of the
existing leases of the First Offer Space (including renewals of any such leases,
so long as any such renewal is expressly set forth in such lease, but regardless
of (i) whether any such rights are executed strictly in accordance with their
terms, and (ii) whether such renewal is consummated pursuant to a lease
amendment or a new lease), and with respect to any First Offer Space which is
unleased as of the date of this First Amendment, Tenant’s first offer right
shall commence only following the expiration or earlier termination of the next
lease entered into by Landlord after the date hereof for such space (including
any renewal of any such lease, so long as any such renewal is initially set
forth in such lease, but regardless of (a) whether any such rights are executed
strictly in accordance with their terms, and (b) whether such renewal is
consummated pursuant to a lease amendment or a new lease). In addition, such
right of first offer shall be subordinate to all existing rights of other
tenants which rights relate to the First Offer Space and are currently set forth
in leases existing as of the date hereof, including any expansion, first offer,
first negotiation and other rights, regardless of whether such rights are
executed strictly in accordance with their respective terms or pursuant to a
lease amendment or a new lease. All such existing tenants of the First Offer
Space, all tenants that lease unleased First Offer Space in accordance with the
terms hereof, all tenants under “Intervening Leases,” as that term is defined in
Section 1.2.7, below, and all tenants with an existing right to lease the First
Offer Space are collectively referred to as the “Superior Right Holders”.
Tenant’s right of first offer shall be on the terms and conditions set forth in
this Section 2.3.

2.3.1   Procedure for Offer. Landlord shall notify Tenant (the “First Offer
Notice”) from time to time when the First Offer Space or any portion thereof
becomes available for lease to third parties, provided that no Superior Right
Holder wishes to lease such space. Pursuant to such First Offer Notice, Landlord
shall offer to lease to Tenant the then available First Offer Space. The First
Offer Notice shall describe the space so offered to Tenant and shall set forth
the “First Offer Rent,” as that term is defined in Section 2.3.3, below, at
which

 

-2-



--------------------------------------------------------------------------------

Landlord is willing to lease such space to Tenant. In no event shall Landlord
have the obligation to deliver a First Offer Notice (and Tenant have no right to
exercise its right under this Section 2.3) to the extent that the “First Offer
Commencement Date,” as that term is defined in Section 2.3.5, below, is
anticipated by Landlord to occur during the last two (2) years of the then term
of the Lease, as amended.

2.3.2   Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first offer with respect to the space described in the First Offer Notice, then
within ten (10) business days of delivery of the First Offer Notice to Tenant,
Tenant shall deliver notice to Landlord (the “First Offer Exercise Notice”) of
Tenant’s election to exercise its right of first offer with respect to the
entire space described in the First Offer Notice on the terms contained in such
notice and this Section 2.3, and upon, and concurrent with, such exercise,
Tenant may, at its option, object to the First Offer Rent contained in the First
Offer Notice, in which case the parties shall follow the procedure, and the
Option Rent shall be determined, as set forth in Section 2.3.8, below. If Tenant
does not timely deliver the First Offer Exercise Notice, then Landlord shall be
free to lease the space described in the First Offer Notice to anyone to whom
Landlord desires on any terms Landlord desires. Notwithstanding anything to the
contrary contained herein, Tenant must elect to exercise its right of first
offer, if at all, with respect to all of the space offered by Landlord to Tenant
at any particular time, and Tenant may not elect to lease only a portion
thereof.

2.3.3   First Offer Rent. The rent payable by Tenant for the First Offer Space
(the “First Offer Rent”) shall be equal to rent, including all escalations, at
which tenants, as of the First Offer Commencement Date are leasing non-sublease,
non-encumbered, non-equity space comparable in size, location and quality to the
First Offer Space for a similar lease term, which comparable space is located in
the Building and in “Comparable Buildings,” as that term is defined, below
(“Comparable First Offer Transactions”), in either event taking into
consideration only the following concessions (the “First Offer Concessions”):
(a) rental abatement concessions, if any, being granted such tenants in
connection with such comparable space, (b) tenant improvements or allowances
provided or to be provided for such comparable space, taking into account, and
deducting the value of, the existing improvements in the First Offer Space, such
value to be based upon the age, quality and layout of the improvements and the
extent to which the same could be utilized by a typical general office user, and
(c) any period of rental abatement, if any, granted to tenants in comparable
transactions in connection with the design, permitting and construction of
tenant improvements in such comparable spaces. The First Offer Concessions shall
be reduced on a proportionate basis to the extent the length of the term of
Tenant’s lease of the subject First Offer Space shall be shorter than the length
of the term of the Comparable First Offer Transactions. If First Offer
Concessions are granted to Tenant, Landlord may, at Landlord’s sole option,
elect either (A) to grant some or all of the First Offer Concessions to Tenant
in the form as described above (i.e., as free rent or as an improvement
allowance), or (B) to adjust the rental rate component of the First Offer Rent
to be an effective rental rate which takes into consideration the total dollar
value of the applicable First Offer Concessions (in which case the subject First
Offer Concessions evidenced in the effective rental rate shall not be granted to
Tenant). Tenant shall pay Tenant’s Pro Rata Share of Expenses and Taxes in
connection with any First Offer Space leased by Tenant in accordance with the
terms of the Lease, as amended hereby (i.e., on a “triple net” basis), provided
that Tenant’s Pro Rata Share with respect to the First Offer Space shall be
calculated by dividing the rentable square footage

 

-3-



--------------------------------------------------------------------------------

of the First Offer Space by the Rentable Square Footage of the Building.
Comparable First Offer Transactions which are not “triple net” in nature shall
be equitably modified (based upon reasonable estimates of operating and taxes
expenses for the subject project) in order to adjust the same to reflect a
“triple net” transaction. The First Offer Rent shall additionally include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security, such as a letter of credit or guaranty, for
Tenant’s Rent obligations with respect to the First Offer Space. Such
determination shall be made by reviewing the extent of financial security then
generally being imposed in Comparable First Offer Transactions from tenants of
comparable financial condition and credit history to the then existing financial
condition and credit history of Tenant (with appropriate adjustments to account
for differences in the then- existing financial condition of Tenant and such
other tenants). For purposes of this Fourth Amendment, the term “Comparable
Buildings” shall mean first-class office buildings located in the center
business district of downtown Bellevue, Washington, that contain no less than
250,000 rentable square feet.

2.3.4   Construction In First Offer Space. Tenant shall take the First Offer
Space in its “as is” condition (provided that the foregoing shall not alter or
modify Landlord’s obligation to deliver the First Offer Space in the condition
set forth in the First Offer Notice, including any work required to be performed
by Landlord as and to the extent provided for in Landlord’s First Offer Notice),
and the construction of improvements in the First Offer Space shall comply with
the terms of Section IX.C of the Lease. Any tenant improvement allowance to
which Tenant may be entitled for First Offer Space leased by Tenant shall be as
determined as part of the First Offer Rent.

2.3.5   Amendment to Lease. If Tenant timely exercises Tenant’s right to lease
the First Offer Space as set forth herein, Landlord and Tenant shall within
thirty (30) days thereafter execute an amendment to the Lease for such First
Offer Space upon the terms and conditions as set forth in the First Offer Notice
and this Section 2.3. Except as otherwise specifically provided for in this
Section 2.3, Tenant shall lease the First Offer Space upon the terms and
conditions set forth in the Lease, as amended hereby. The rentable square
footage of any First Offer Space leased by Tenant shall be calculated by
Landlord pursuant to the then current Standard Method for Measuring Floor Area
in Office Buildings, as promulgated by the Building Owners and Managers
Association, and any accompanying guidelines. Tenant shall commence payment of
Rent for the First Offer Space, and the term of the First Offer Space shall
commence upon the date of delivery of the First Offer Space to Tenant (the
“First Offer Commencement Date”) and shall terminate concurrently with the
remainder of Tenant’s Premises.

2.3.6   First Offer Spaces. Tenant shall have the right, but not the obligation,
to rent up to two and one-half (2.5) unreserved parking spaces for every 1,000
rentable square feet of First Offer Space leased by Tenant (the “First Offer
Spaces”) upon and subject to the terms of the Lease, as amended hereby, provided
that, notwithstanding anything in Section 6 of this First Amendment to the
contrary, Tenant shall pay to Landlord for such First Offer Spaces the
prevailing market rate charged by landlords of Comparable Buildings for
comparable parking, plus any applicable taxes. Subject to the foregoing, the
First Offer Spaces shall be “Spaces” for purposes of the Lease, as amended
hereby.

 

-4-



--------------------------------------------------------------------------------

2.3.7   Termination of Right of First Offer. The rights contained in this
Section 2.3 shall be personal to the Original Tenant or a Permitted Assignee, as
the case may be and may only be exercised by the Original Tenant or a Permitted
Assignee, as the case may be, (and not any other assignee, or any sublessee or
other transferee of the Original Tenant’s interest in the Lease, as amended
hereby) if the Original Tenant or a Permitted Assignee, as the case may be,
occupies the entire Premises. The right of first offer granted herein shall not
terminate as to particular First Offer Space upon the failure by Tenant to
exercise its right of first offer with respect to such First Offer Space as
offered by Landlord and Landlord shall re-offer such space to Tenant upon the
expiration or earlier termination of the next lease entered into by Landlord
following Tenant’s failure to exercise its right to lease the applicable First
Offer Space (an “Intervening Lease”), including any renewal of such lease, so
long as any such renewal is initially set forth in such lease, but regardless of
(i) whether any such renewal is exercised strictly in accordance with its terms,
or (ii) whether such renewal is consummated pursuant to a lease amendment or a
new lease. Tenant shall not have the right to lease First Offer Space, as
provided in this Section 2.3, if, as of the date of the attempted exercise of
any right of first offer by Tenant, or, at Landlord’s option, as of the
scheduled date of delivery of such First Offer Space to Tenant, Tenant is in
default under the Lease, as amended hereby, after the expiration of any
applicable notice and cure period.

2.3.8   Determination of First Offer Rent. In the event Tenant timely and
appropriately objects to the First Offer Rent, Landlord and Tenant shall attempt
to agree upon the First Offer Rent using their best good-faith efforts. If
Landlord and Tenant fail to reach agreement within fifteen (15) business days
following Tenant’s objection to the First Offer Rent (the “Outside Agreement
Date”), then each party shall make a separate determination of the First Offer
Rent, as the case may be, within fifteen (15) business days, and such
determinations shall be submitted to arbitration in accordance with Sections
2.3.8.1 through 2.3.8.7, below.

 2.3.8.1   Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a real estate broker or lawyer who shall have been active over the
five (5) year period ending on the date of such appointment in the leasing of
commercial high-rise properties in downtown Bellevue, Washington. The
determination of the arbitrators shall be limited solely to the issue area of
whether Landlord’s or Tenant’s submitted First Offer Rent, is the closest to the
actual First Offer Rent as determined by the arbitrators, taking into account
the requirements of Section 2.3.3 of this First Amendment. Each such arbitrator
shall be appointed within fifteen (15) days after the applicable Outside
Agreement Date.

 2.3.8.2   The two arbitrators so appointed shall within ten (10) days of the
date of the appointment of the last appointed arbitrator agree upon and appoint
a third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two arbitrators.

 2.3.8.3   The three arbitrators shall within thirty (30) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted First Offer Rent, and shall notify
Landlord and Tenant thereof.

 2.3.8.4   The decision of the majority of the three arbitrators shall be
binding upon Landlord and Tenant.

 

-5-



--------------------------------------------------------------------------------

2.3.8.5     If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) days after the applicable Outside Agreement Date, the arbitrator
appointed by one of them shall reach a decision, notify Landlord and Tenant
thereof, and such arbitrator’s decision shall be binding upon Landlord and
Tenant.

2.3.8.6     If the two arbitrators fail to agree upon and appoint a third
arbitrator, or both parties fail to appoint an arbitrator, then the appointment
of the third arbitrator or any arbitrator shall be dismissed and the matter to
be decided shall be forthwith submitted to arbitration under the provisions of
the American Arbitration Association, but subject to the instruction set forth
in this Section 2.3.8.

2.3.8.7     The cost of arbitration shall be paid by Landlord and Tenant
equally.

 

  3.

Term.

3.1     Expansion Premises. The term of Tenant’s lease of the Expansion Premises
shall commence upon the date (the “Expansion Premises Commencement Date”) that
is the earlier to occur of (i) the date Tenant commences the conduct of business
in any portion of the Expansion Premises (exclusive of any early occupancy in
connection with cabling or other work in order to prepare the space for Tenant’s
occupancy), and (ii) the date of the Expansion Premises are “Ready for
Occupancy,” as that term is defined in Section 5 of the Tenant Work Letter
(which is anticipated to occur as of September 1, 2011 (the “Anticipated
Expansion Premises Commencement Date”)) and shall continue through and include
September 30, 2023 (the “New Expiration Date”), unless the Lease, as amended by
this First Amendment, is sooner terminated or extended as provided in the Lease,
as amended hereby. The term of Tenant’s lease of the Expansion Premises
commencing as of the Expansion Premises Commencement Date and continuing through
and including the New Expiration Date is referred to herein as the “Expansion
Term.”

3.2     Existing Premises. Landlord and Tenant hereby acknowledge and agree that
Tenant’s lease of the Existing Premises is schedule to expire as of
September 30, 2013 (the “Scheduled Expiration Date”). Notwithstanding the
foregoing, Landlord and Tenant further acknowledge and agree that the term of
Tenant’s lease of the Existing Premises is hereby extended to, and shall expire
concurrently with, Tenant’s lease of the Expansion Premises on, the New
Expiration Date. The term of Tenant’s lease of the Existing Premises, commencing
as of October 1, 2013 (the “Existing Premises Extended Term Commencement Date”)
and continuing through and including the New Expiration Date is referred to
herein as the “Existing Premises Extended Term”.

3.3     Renewal Options. Landlord and Tenant hereby acknowledge and agree that
Tenant shall continue to have the rights to extend the term following the
Extended Expiration Date, subject to and in accordance with the terms of
Sections III and IV of Exhibit E to the Lease. In connection with the foregoing,
references in Section III of Exhibit E to the Lease to the “Termination Date”
shall be deemed to be references to the New Expiration Date. Landlord and Tenant
hereby acknowledge and agree that Tenant’s renewal rights under Sections III and
IV of Exhibit E to the Lease shall be applicable to all (and not less than all)
of the then Premises leased by Tenant.

 

-6-



--------------------------------------------------------------------------------

  4.

Base Rent.

4.1     Existing Premises Prior to Existing Premises Extended Term. Tenant shall
continue to pay Base Rent for the Existing Premises for the period through and
including the Scheduled Expiration Date in accordance with the terms of the
Lease. Notwithstanding the foregoing, provided that Tenant’s in not in default
of the Lease, as amended hereby, Tenant shall not be obligated to pay the
monthly Base Rent due for the Existing Premises for each of the first six
(6) full calendar months immediately following the date of the full execution
and unconditional delivery of this First Amendment (the “Existing Premises Rent
Abatement Period”).

4.2     Existing Premises During Existing Premises Extended Term. During the
Existing Premises Extended Term, Tenant shall pay monthly Base Rent for the
Existing Premises in the amount set forth below, which amounts shall be paid in
accordance with the terms of the Lease. Notwithstanding anything contained in
the Lease, as amended hereby, to the contrary, effective as of the Existing
Premises Extended Term Commencement Date, the Existing Premises shall be deemed
to contain 18,561 rentable square feet of space. Accordingly, as of the Existing
Premises Extended Term Commencement Date, the Premises (comprised of the
Existing Premises and the Expansion Premises) shall consist of 24,079 rentable
square feet of space (which shall not be subject to re-measurement or
modification).

 

     

Period of Existing

Premises Extended Term

  

Monthly Installment

of Base Rent

  

Annual Base Rent

per Rentable Square Foot

 

October 1, 2013 –

September 30, 2014

   $39,442.13    $25.50

 

October 1, 2014 –

September 30, 2015

   $40,988.88    $26.50

 

October 1, 2015 –

September 30, 2016

   $42,535.63    $27.50

 

October 1, 2016 –

September 30, 2017

   $44,082.38    $28.50

 

October 1, 2017 –

September 30, 2018

   $45,629.13    $29.50

 

October 1, 2018 –

September 30, 2019

   $47,175.88    $30.50

 

October 1, 2019 –

September 30, 2020

   $48,722.63    $31.50

 

-7-



--------------------------------------------------------------------------------

 

October 1, 2020 –

September 30, 2021

   $50,269.38    $32.50

 

October 1, 2021 –

September 30, 2022

   $51,816.13    $33.50

 

October 1, 2022 –

September 30, 2023

   $53,362.88    $34.50

4.3     Expansion Premises. During the Expansion Term, Tenant shall pay monthly
Base Rent for the Expansion Premises in the amount set forth below, which
amounts shall be paid in accordance with the terms of the Lease.

 

      Period of Expansion Term    Monthly Installment
of Base Rent    Annual Base Rent
per Rentable Square Foot

 

Expansion Premises
Commencement Date –

9/30/12

  

 

$10,806.08

  

 

$23.50

 

10/1/12 – 9/30/13

   $11,265.92    $24.50

 

10/1/13 – 9/30/14

   $11,725.75    $25.50

 

10/1/14 – 9/30/15

   $12,185.58    $26.50

 

10/1/15 – 9/30/16

   $12,645.42    $27.50

 

10/1/16 – 9/30/17

   $13,105.25    $28.50

 

10/1/17 – 9/30/18

   $13,565.08    $29.50

 

10/1/18 – 9/30/19

   $14,024.92    $30.50

 

10/1/19 – 9/30/20

   $14,484.75    $31.50

 

10/1/20 – 9/30/21

   $14,944.58    $32.50

 

10/1/21 – 9/30/22

   $15,404.42    $33.50

 

10/1/22 – 9/30/23

   $15,864.25    $34.50

Notwithstanding the foregoing, Tenant shall not be obligated to pay an amount
equal to $10,806.08 of the monthly Base Rent due for the Expansion Premises for
the first eight (8) months of the Expansion Term (the “Expansion Premises Rent
Abatement Period”).

 

-8-



--------------------------------------------------------------------------------

5.     Expenses and Taxes.

5.1     Existing Premises Prior to Existing Premises Extended Term. Prior to the
Existing Premises Extended Term, Tenant shall continue to pay Tenant’s Pro Rata
Share of Expenses and Taxes for the Existing Premises in accordance with the
terms of the Lease; provided, however, that in no event shall Tenant be
obligated to pay Tenant’s Pro Rata Share of Expenses and Taxes applicable to the
Existing Premises during the Existing Premises Rent Abatement Period.

5.2     Existing Premises During Existing Premises Extended Term. During the
Existing Premises Extended Term, Tenant shall continue to pay Expenses and Taxes
for the Existing Premises in accordance with the terms of the Lease, provided
that as of the Existing Premises Extended term Commencement Date, Tenant’s Pro
Rata Share shall equal 3.8175%.

5.3     Expansion Premises. During the Expansion Term, Tenant shall to pay
Expenses and Taxes for the Expansion Premises in accordance with the terms of
the Lease, provided that, with respect to the Expansion Premises, (i) in no
event shall Tenant be obligated to pay Tenant’s Pro Rata Share of Expenses and
Taxes during the Expansion Premises Rent Abatement Period, and (ii) Tenant’s Pro
Rata Share shall equal 1.1349%.

5.4     Other Terms. Effective retroactively to January 1, 2011, Landlord and
Tenant hereby acknowledge and agree that the last paragraph of Section IV.C of
the Lease (starting with the words “In addition, for purposes of computing
Tenant’s Pro Rata Share of Expenses”) is hereby deleted in its entirety and is
replaced with the following:

“In addition, for purposes of computing Tenant’s Pro Rata Share of Expenses,
‘Controllable Expenses,’ as that term is defined, below, shall not increase by
more than 3% per calendar year calculated on a compounding and cumulative basis
over the course of the Term commencing with a comparison of Controllable
Expenses for the calendar year 2011 vis-à-vis Controllable Expenses for the
calendar year 2010 (the ‘Reference Year’). Accordingly, Controllable Expenses
for the calendar year 2011 shall not exceed 103% of Controllable Expenses for
the Reference Year. By way of illustration, if Controllable Expenses for the
Reference Year were $10.00 per rentable square foot, then Controllable Expenses
for the calendar year 2011 shall not exceed $10.30 per rentable square foot, and
Controllable Expenses for the calendar year 2012 shall not exceed $10.609 per
rentable square foot. ‘Controllable Expenses’ shall mean all Expenses exclusive
of the cost of insurance, utilities and capital improvements. In the event that
Tenant shall lease the Premises during any renewal term, then the Reference Year
shall become the calendar year immediately preceding the calendar year in which
the subject renewal term commences.”

 

-9-



--------------------------------------------------------------------------------

6.     Parking.

6.1     In General. The first sentence of Section I.A of Exhibit E to the Office
Lease is hereby deleted and is replaced with the following: “During the Term,
Tenant shall have the right, but not the obligation, to lease up to 45
unreserved parking spaces (the ‘Spaces’) in the Building’s parking garage (the
‘Garage’) for the use of Tenant and its employees.” Further, all references in
Section I of Exhibit E to the “Surface Spaces” or “Surface Lot” are hereby
deemed to be deleted and of no further force or effect.

6.2     Existing Premises Prior to Existing Premises Extended Term. Prior to the
Existing Premises Extended Term, Tenant shall continue to have the right, but
not the obligation, to lease forty-five (45) unreserved Spaces in the Garage
(the “Existing Premises Spaces”) upon and subject to the terms of the Lease
(including, without limitation, the parking rates provided in Section I.B of the
Exhibit E to the Lease.

6.3     Existing Premises During Existing Premises Extended Term. During the
Existing Premises Extended Term, Tenant shall continue to have the right, but
not the obligation, to lease the Existing Premises Spaces upon and subject to
the terms of the Lease; provided, however, that during the Existing Premises
Extended Term, Tenant shall pay the parking charges for such Existing Premises
Spaces at the same rates applicable from time-to-time to the “Expansion Premises
Spaces,” as that term is defined in Section 6.4, below.

6.4     Expansion Premises; Parking Charges. In connection with Tenant’s lease
of the Expansion Premises, during the Expansion Term, Tenant shall have the
right, but not the obligation, to lease 14 unreserved spaces in the Garage (the
“Expansion Premises Spaces”). The Expansion Premises Spaces shall be deemed to
be “Spaces” for purposes of the Lease, provided that, notwithstanding anything
contained in the Lease, as amended hereby, to the contrary, Tenant shall pay an
amount (the “Parking Charge”) per month for each Expansion Premises Space rented
by Tenant equal to the applicable amounts set forth below:

 

    Period of Expansion Term    Monthly Parking
Charge Per Space    

Expansion Premises Commencement
Date – 9/30/13

  

$125.00

 

   

10/1/13 – 9/30/14

   $170.00    

10/1/14 – 9/30/15

   $180.00    

10/1/15 – 9/30/16

   $190.00

As of October 1, 2016 and on each October 1 thereafter occurring during the
Extended Term (each, a “Parking Adjustment Date”), the Parking Charge shall
equal the prevailing parking rate charged by Landlord at the Building; provided,
however, that (i) as of the October 1, 2016 Parking Adjustment Date and on each
Parking Adjustment Date thereafter, in no event shall the

 

-10-



--------------------------------------------------------------------------------

Parking Charge increase by more than five percent (5%) of the Parking Charge
applicable immediately prior to the subject Parking Adjustment Date, calculated
on a cumulative and compounded basis, and (ii) in no event shall the Parking
Charge be less than $190.00 for each unreserved Space per month nor more than
$250.00 for each unreserved Space per month. As provided in Section 6.2, above,
Landlord and Tenant hereby acknowledge and agree that the Parking Charges set
forth in this Section 6.2 shall be applicable to the Existing Premises Spaces as
of the Existing Premises Extended Term Commencement Date (e.g., as of October 1,
2013, Tenant shall pay $170.00 per month for each Existing Premises Space rented
by Tenant). In addition to the Parking Charge, Tenant shall be responsible for
all taxes associated with Tenant’s Spaces. Notwithstanding anything contained
herein to the contrary, during the Renewal Term and the Second Renewal Term, as
applicable, Tenant shall pay the prevailing parking rate charged by Landlord
from time to time at the Building, plus any applicable taxes (except to the
extent otherwise agreed upon in writing by Landlord and Tenant (in each parties’
sole discretion)).

6.5     Other Terms. Subject to the maximum number of Spaces to which Tenant is
entitled pursuant to the terms of the Lease, as amended hereby, Tenant may
increase or decrease the number of Spaces rented by Tenant upon not less than
thirty (30) days notice to Landlord.

7.      Normal Business Hours.   Section I.P of the Lease is hereby deleted in
its entirety and is replaced with the following:

‘“Normal Business Hours’ for the Building are 6:00 a.m. to 7:00 p.m. on Business
Days, and 8:00 a.m. to 1:00 p.m. on Saturdays”

8.      Insurance.   Section XV of the Lease is hereby deleted in its entirety
and is replaced with the following:

“15.1     In General. Tenant shall maintain the following coverages in the
following amounts.

 

    15.1.1

Commercial General Liability Insurance on an occurrence form covering the
insured against claims of bodily injury, personal injury and property damage
(including loss of use thereof) arising out of Tenant’s operations and
contractual liabilities including a Broad Form Vendor’s Additional Insured
endorsement and including products and completed operations coverage, for limits
of liability on a per location basis of not less than:

 

Bodily Injury and

Property Damage Liability

  

$5,000,000 each occurrence

$5,000,000 annual aggregate

Personal Injury Liability

  

$5,000,000 each occurrence

$5,000,000 annual aggregate

0% Insured’s participation

 

-11-



--------------------------------------------------------------------------------

The provisions of Section XVI shall specifically be applicable to the Leasehold
Improvements.

 

  15.1.2

Physical Damage Insurance covering (i) all office furniture, business and trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant’s property on the Premises installed
by, for, or at the expense of Tenant, and (ii) all Leasehold Improvements. Such
insurance shall be written on an “all risks” of physical loss or damage basis,
for the full replacement cost value (subject to reasonable deductible amounts)
new without deduction for depreciation of the covered items and in amounts that
meet any co- insurance clauses of the policies of insurance and shall include
coverage for damage or other loss caused by fire or other peril including, but
not limited to, vandalism and malicious mischief, theft, water damage of any
type, including sprinkler leakage, bursting or stoppage of pipes, and explosion,
and providing business interruption coverage for a period of one year.

 

  15.1.3

Worker’s Compensation and Employer’s Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.

 

  15.2

Form of Policies. The minimum limits of policies of insurance required of Tenant
under this Lease shall in no event limit the liability of Tenant under this
Lease. Such insurance shall (i) name Landlord, and any other party the Landlord
so specifies, as an additional insured, including Landlord’s managing agent, if
any; (ii) provide contractual liability coverage in standard form, subject to
exceptions and exclusions set forth in such standard form; (iii) be issued by an
insurance company having a rating of not less than A-:X in Best’s Insurance
Guide or which is otherwise acceptable to Landlord and licensed to do business
in the State of Washington; (iv) be primary and noncontributory insurance as to
all claims thereunder and provide that any insurance carried by Landlord is
excess and is non-contributing with any insurance requirement of Tenant; and
(v) provide that said insurance shall not be canceled unless thirty (30) days’
prior written notice (or ten (10) business days in the case of non- payment of
premium) shall have been given to Landlord and any mortgagee of Landlord. Tenant
shall deliver said policy or policies or certificates thereof to Landlord on or
before the Commencement Date and at least ten (10) business days before the
expiration dates thereof. In the event Tenant shall fail to procure such
insurance, or to deliver such policies or certificate, Landlord may, at its
option, procure such policies for the account of Tenant, and the cost thereof
shall be paid to Landlord within five (5) days after delivery to Tenant of bills
therefor.

 

-12-



--------------------------------------------------------------------------------

  15.3    

Casualty/Assignment of Leasehold Improvement Proceeds. Upon the occurrence of
any damage to the Premises, upon notice from Landlord, Tenant shall assign to
Landlord (or to any party designated by Landlord) all insurance proceeds payable
to Tenant under Tenant’s insurance required under Section 15.1.2(ii) of this
Lease, and Landlord shall repair any injury or damage to the Leasehold
Improvements installed in the Premises and shall return such Leasehold
Improvements to their original condition; provided that (i) Tenant shall be
permitted to promptly request commercially reasonable changes to the Leasehold
Improvements (subject to Landlord’s approval, which shall not be unreasonably
withheld) to the extent required in order that the insurance proceeds under
Section 15.1.2(ii) (assuming Tenant carried such insurance as is required
hereunder) shall be sufficient to cover the cost of the repairs to and/or
restoration of the Leasehold Improvements, and (ii) if the reasonable cost of
such repair of the Leasehold Improvements (as and to the extent modified by
Tenant under item (i), above) by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant’s insurance carrier, as assigned by
Tenant, the cost of such repairs shall be paid by Tenant to Landlord prior to
Landlord’s commencement of repair of the damage.”

9.     Required Removables. Landlord and Tenant hereby acknowledge and agree
that, notwithstanding anything contained in the Lease to the contrary, except to
the extent otherwise notified by Landlord in writing, Tenant shall at Tenant’s
sole cost and expense, prior to the expiration or earlier termination of the
Lease, as amended hereby, (i) removal all cabling exclusively serving the
Premises (whether located inside or outside the Premises), and (ii) remove any
internal stairwell constructed under the Lease, as amended hereby, and restore
the floor/ceiling (including, without limitation, structural elements) where the
stairwell previously existed. In connection with the foregoing, Tenant further
acknowledges and agrees that Tenant, at Tenant’s sole cost and expense, shall
(a) repair all damage caused by any removal required under this Section 9, and
(b) restore all areas affected by any removal required under this Section 9 to a
Building standard tenant improved condition. Tenant hereby acknowledges and
agrees that all work performed by Tenant hereunder shall be performed by Tenant
subject to and in accordance with the term of Section IX.C of the Lease. Without
limitation of the foregoing, all plans and specifications relating to the
stairwell removal and floor/ceiling restoration shall be subject to Landlord’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.

 

-13-



--------------------------------------------------------------------------------

10.     Notices. Notwithstanding anything to the contrary set forth in the
Lease, effective as of the date of this First Amendment, any notices to Landlord
must be sent, transmitted, or delivered, as the case may be, to the following
addresses:

 

  

c/o Beacon Capital Partners, LLC

11755 Wilshire Boulevard

Suite 1770

Los Angeles, California 90025

Attention: Mr. Jeremy B. Fletcher

   And   

c/o Beacon Capital Partners, LLC

200 State Street, 5th Floor

Boston, Massachusetts 02109

Attention: General Counsel

   And   

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars

Suite 1800

Los Angeles, California 90067

Attention: Anton N. Natsis, Esq.

11.     Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment other than The Broderick Group and Pacific
Real Estate Partners (“Brokers”) and that they know of no other real estate
broker or agent who is entitled to a commission in connection with this First
Amendment. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including, without
limitation, reasonable attorneys’ fees) with respect to any leasing commission
or equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker or agent other than Brokers. The
terms of this Section 11 shall survive the expiration or earlier termination of
the Lease, as hereby amended.

12.     No Further Modification. Except as specifically set forth in this First
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect. In the event of any conflict between the terms and
conditions of the Lease and the terms and conditions of this First Amendment,
the terms and conditions of this First Amendment shall prevail.

13.     Counterparts. This First Amendment may be executed in multiple
counterparts and each counterpart, when fully executed and delivered, shall
constitute an original instrument and all such multiple counterparts shall
constitute but one and the same instrument.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”

 

“TENANT”

 

CITY CENTER BELLEVUE PROPERTY

LLC, a Delaware limited partnership

 

ESTERLINE TECHNOLOGIES

CORPORATION, a Delaware corporation

 

By:

 

/s/ Michael Bruckner

 

By:

 

/s/ Robert D. George

   

Michael Bruckner

   

Its:

 

VP, CFO

   

Managing Director

           

By:

 

 

       

Its:

 

 

 

 

-15-



--------------------------------------------------------------------------------

NOTARY PAGE

 

STATE OF    Washington                     )

    )  ss.      

COUNTY OF King                               )

 

I certify that I know or have satisfactory evidence that Robert D. George is the
person who appeared before me, and said person acknowledged that (he/she) signed
this instrument, on oath stated that (he/she) was authorized to execute the
instrument and acknowledged it as the VP, CFO of ESTERLINE TECHNOLOGIES
CORPORATION, a Delaware corporation, to be the free and voluntary act of such
party for the uses and purposes mentioned in the instrument.

 

  

Dated:       04/22/2011

        

/s/ Debra H. Rynhoud

        

(Signature)

        

(Seal or stamp)

        

Title:  EXEC. ASSISTANT TO CEO & CFO

        

Notary Public in and for the State of     Washington 

        

My appointment expires:     11/21/2012  

     

 

STATE OF                                            )

    )  ss.      

COUNTY OF                                        )

 

I certify that I know or have satisfactory evidence that
                             is the person who appeared before me, and said
person acknowledged that (he/she) signed this instrument, on oath stated that
(he/she) was authorized to execute the instrument and acknowledged it as the
                         of ESTERLINE TECHNOLOGIES CORPORATION, a Delaware
corporation, to be the free and voluntary act of such party for the uses and
purposes mentioned in the instrument.

 

  

Dated:                                     

        

 

        

(Signature)

        

(Seal or stamp)

        

Title:                                                                 
                

        

Notary Public in and for the State of                            

        

My appointment expires:                                  

     

 

-1-



--------------------------------------------------------------------------------

LOGO [g215261g49c83.jpg]

 

 

State of California

 

}

 

County of Los Angeles                                 

 

On April 28, 2011            

  

before me,

  

Elicia A. Hauschild, Notary Public

Date

   Here Insert Name and Title of the Officer

personally appeared

  

    Michael  Bruckner

     

Name(s) of Signer(s)

 

 

 

LOGO [g215261g66d82.jpg]

  

who proved to me on the basis of satisfactory evidence to be the person (s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

  

WITNESS my hand and official seal.

Place Notary Seal Above

  

Signature

  

/s/ Elicia A. Hauschild

      Signature of Notary Public



--------------------------------------------------------------------------------

EXHIBIT B

TENANT WORK LETTER

For purposes of this Tenant Work Letter, the “Premises” shall be deemed to mean,
collectively, the Existing Premises and the Expansion Premises. This Tenant Work
Letter shall set forth the terms and conditions relating to the construction of
the tenant improvements in the Premises. This Tenant Work Letter is essentially
organized chronologically and addresses the issues of the construction of the
Premises, in sequence, as such issues will arise during the actual construction
of the Premises.

SECTION 1

LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES

1.1     Base, Shell and Core of the Premises as Constructed by Landlord.
Landlord has constructed, at its sole cost and expense, the base, shell, and
core (i) of the Premises and (ii) of the floor of the Building on which the
Premises is located (collectively, the “Base, Shell, and Core”). The Base, Shell
and Core shall consist of those portions of the Premises which were in existence
prior to the construction of the tenant improvements in the Premises.

1.2     Landlord Work. Landlord shall cause the construction or installation of
a Building standard demising wall (with dry wall ready for finish on the
Premises side) and any required corridor work in order that the Expansion
Premises shall be separately demised from the remainder of the space located on
the floor on which the Premises are located (collectively, the “Landlord Work”).
Tenant may not change or alter the Landlord Work.

SECTION 2

TENANT IMPROVEMENTS

2.1     Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the “Tenant Improvement Allowance”) in the amount
of $842,765.00 for the costs relating to the initial design and construction of
Tenant’s improvements which are permanently affixed to the Premises (the “Tenant
Improvements”). In no event shall Landlord be obligated to make disbursements
pursuant to this Tenant Work Letter in a total amount which exceeds the Tenant
Improvement Allowance. All Tenant Improvements for which the Tenant Improvement
Allowance has been made available shall be deemed Landlord’s property under the
terms of the Lease.

2.2     Disbursement of the Tenant Improvement Allowance. Except as otherwise
set forth in this Tenant Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord’s disbursement process) for costs related to the construction of the
Tenant Improvements and for the following items and costs (collectively, the
“Tenant Improvement Allowance Items”): (i) payment of the fees of the
“Architect”, as that term is defined in Section 3.1 of this Tenant Work Letter,
and payment of the fees incurred by, and the cost of documents and materials
supplied by, Landlord

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

and Landlord’s consultants in connection with the preparation and review of the
“Construction Drawings,” as that term is defined in Section 3.1 of this Tenant
Work Letter, including, without limitation, the “Systems Plans,” as that term is
defined in Section 3.4.2 of this Tenant Work Letter, (ii) payment of
out-of-pocket costs incurred by Tenant for consultants in connection with the
supervision of the Tenant Improvements (including, without limitation,
supervision fees), (iii) costs incurred in obtaining any permits required in
connection with the Tenant Improvements, (iv) the cost of any changes in the
Base, Shell and Core when such changes are required by the Construction
Drawings; (v) the cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the “Code”); (vi) fifty
percent (50%) of the cost to construct the demising wall described in
Section 1.2, above; and (vii) the “Landlord Supervision Fee”, as that term is
defined in Section 4.3.2 of this Tenant Work Letter.

2.3     Standard Tenant Improvement Package. Landlord has established
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the Tenant Improvements in the Premises
(collectively, the “Standard Improvement Package”), which Specifications shall
be supplied to Tenant by Landlord. The quality of Tenant Improvements shall be
equal to or of greater quality than the quality of the Specifications, provided
that Landlord may, at Landlord’s option, require the Tenant Improvements to
comply with certain Specifications.

2.4     Unused Tenant Improvement Allowance. Following completion of the Tenant
Improvements, upon notice from Tenant to Landlord (the “Election Notice”)
delivered prior to the date (the “Outside Date”) that is one (1) year following
the Expansion Premises Commencement Date, Tenant shall be entitled to utilize
any unused portion of the Tenant Improvement Allowance (but in no event in
excess of $120,395.00) (the “Available Unused Allowance”) at Tenant’s option,
either (i) for costs incurred for the purchase and installation of furniture,
fixtures and equipment (including cabling) for the Premises, (ii) for moving
costs incurred in moving into the Expansion Premises, and/or (iii) as a credit
against the Base Rent due for the Premises. Tenant shall be permitted to choose
any combination of items (i), (ii) and/or (iii), above, provided that in no
event shall the aggregate of any reimbursement under this Section 2.4 and any
Base Rent credit under this Section 2.4 exceed the Available Unused Allowance,
and provided further that in no event shall the aggregate of Landlord’s
disbursements under this Tenant Work Letter (whether under this Section 2.4 or
in connection with the Tenant Improvements) and any Base Rent credit exceed the
Tenant Improvement Allowance. Any portion of the Tenant Improvement Allowance
utilized by Tenant for the costs described in item (i) or (ii), above, shall be
disbursed by Landlord within thirty (30) days following Landlord’s receipt of
invoices marked as paid, and/or other documentation reasonably satisfactory to
Landlord, evidencing such costs and Tenant’s payment thereof (which shall be
delivered concurrently with Tenant’s delivery of the Election Notice), and any
portion of the Tenant Improvement Allowance utilized by Tenant as a Base Rent
credit shall be applied to the next Base Rent due under the Lease, as amended
hereby (but in no event shall any Base Rent credit due Tenant hereunder be
applied prior to the Expansion Premises Commencement Date). If Tenant fails to
deliver an Election Notice (and any required associated documentation) with
respect to any Available Unused Allowance or if the Tenant Improvement Allowance
otherwise remains unused as of the Outside Date, any such unused portions of the
Tenant Improvement Allowance shall revert to and become the sole property of
Landlord, and Tenant shall have no further rights thereto.

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

SECTION 3

CONSTRUCTION DRAWINGS

3.1     Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner reasonably approved by Landlord (the “Architect”) to
prepare certain “Construction Drawings,” as that term is defined in this
Section 3.1, as provided for in this Tenant Work Letter. The plans and drawings
to be prepared by Architect hereunder, which shall be deemed to include, without
limitation, the “Final Space Plan,” as that term is defined in Section 3.2,
below, the “Final Working Drawings,” as that term is defined in Section 3.3 of
this Tenant Work Letter, along with the Systems Plans, shall collectively be
known collectively as the “Construction Drawings.” All Construction Drawings
shall be in a commercially reasonable drawing format, and shall be subject to
Landlord’s approval (which shall not be unreasonably withheld, conditioned or
delayed). In the event that Landlord shall disapprove of any Construction
Drawings, Landlord shall, in its notice of disapproval, provide Tenant with a
reasonably detailed description as to the basis for Landlord’s disapproval.
Tenant and Architect shall verify, in the field, the dimensions and conditions
as shown on the relevant portions of the base Building plans, and Tenant and
Architect shall be solely responsible for the same, and Landlord shall have no
responsibility in connection therewith. Landlord’s review of the Construction
Drawings as set forth in this Section 3, shall be for its sole purpose and shall
not imply Landlord’s review of the same, or obligate Landlord to review the
same, for quality, design, Code compliance or other like matters. Further,
notwithstanding that any Construction Drawings are reviewed and/or prepared by
Landlord or its space planner, architect, engineers and consultants, and/or by
Contractor or the “Subcontractors”, as that term is defined in Section 3.4.2,
below, as the case may be, and notwithstanding any advice or assistance which
may be rendered to Tenant by Landlord or Landlord’s space planner, architect,
engineers, and consultants and/or by Contractor or the Subcontractors, as the
case may be, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings.

3.2     Final Space Plan. On or before the date set forth in Schedule 1,
attached hereto, Tenant and the Architect shall prepare the final space plan for
Tenant Improvements in the Premises (collectively, the “Final Space Plan”),
which Final Space Plan shall include a layout and designation of all offices,
rooms and other partitioning, their intended use, and equipment to be contained
therein, and shall deliver the Final Space Plan to Landlord for Landlord’s
approval.

3.3     Final Working Drawings. On or before the date set forth in Schedule 1,
Tenant and the Architect shall complete (i) the final architectural working
drawings in a form which is complete to allow subcontractors to bid on the work
and to obtain all applicable permits, and (ii) a detailed description of any
overstandard requirements of Tenant in connection with the structural,
mechanical, electrical, plumbing, HVAC, life safety and sprinkler components of
the Tenant Improvements (the “Systems Requirements”) (collectively, the “Final
Working Drawings”) and shall submit the same to Landlord for Landlord’s
approval.

3.4     Permits; Systems Permits: C of O; Change Orders. The Final Working
Drawings shall be approved by Landlord (the “Approved Working Drawings”) prior
to the commencement of the construction of the Tenant Improvements.

 

 

EXHIBIT B

-3-



--------------------------------------------------------------------------------

3.4.1     Permits. Landlord shall be responsible for obtaining applicable
building permits in connection with the construction of the Tenant Improvements
(the “Permits”), provided that to the extent that Landlord shall be unable to
obtain or is delayed in obtaining the Permits due to the design of the Tenant
Improvements, as set forth in the Approved Working Drawings, including, without
limitation, due to the failure of the Approved Working Drawings, or the
improvements set forth therein, to comply with applicable governmental laws,
rules, regulations or requirements (in any event, a “Tenant Caused Permit
Failure”), such delay shall be considered a “Tenant Delay,” as that term is
defined in Section 5.2 of this Tenant Work Letter, subject to the terms of
Sections 5.2 and 5.3 of this Tenant Work Letter. Tenant shall cooperate with all
Landlord requests in connection with Landlord’s obtaining of the Permits and/or
matters affecting Landlord’s ability to obtain the Permits.

3.4.2     Systems Plans; Systems Permits. Landlord shall cause “Contractor,” as
that term is defined in Section 4.1, below, and/or the subcontractors retained
in connection with the Tenant Improvements (the “Subcontractors”) to prepare
structural, mechanical, electrical, plumbing, HVAC, life safety and sprinkler
system plans as reasonably required in connection with the Tenant Improvements
(collectively, the “Systems Plans”). Tenant shall cooperate in good faith with
Landlord, Contractor and/or the Subcontractors, as applicable, to supply such
information as is necessary to allow the Systems Plans to be prepared in a form
acceptable to Landlord and which is complete to obtain all applicable permits
and in a manner that is consistent with, and is a logical extension of, the
Approved Working Drawings (as reasonably determined by Landlord). In connection
with the foregoing, Tenant shall provide Landlord, Contractor and/or the
Subcontractors with any information reasonably required or requested by
Landlord, Contractor and/or the Subcontractors in connection with the
preparation of the Systems Plans within three (3) business days following
request by Landlord, Contractor and/or the Subcontractors, as the case may be.
Tenant shall approve the Systems Plans, in Tenant’s reasonable discretion,
within three (3) business days following delivery thereof by Landlord to Tenant.
Following receipt of such approval, Landlord shall be responsible for obtaining
governmental permits required in connection with the Systems Plans, provided
that to the extent any governmental permit required for the Systems Plans shall
not be issued or shall be delayed in being issued as a result of the design of
the Tenant Improvements, as set forth in the Approved Working Drawings, and/or
due to the specific Systems Requirements of Tenant (as opposed to the Systems
Requirements of a typical general office user for typical general office tenant
improvements), and/or due to any other act or omission of Tenant (including,
without limitation, any changes requested by Tenant to the Systems Plans), then
the same shall constitute a Tenant Delay, subject to the terms of Sections 5.2
and 5.3 of this Tenant Work Letter (a “Tenant Caused Systems Permit Failure”).

3.4.3     Certificate of Occupancy. Landlord shall be responsible for obtaining
a certificate of occupancy, temporary certificate of occupancy, or its legal
equivalent, for the Premises (in any event, a “C of O”), provided that to the
extent that Landlord causes the construction of the Tenant Improvements to be
completed in accordance with the Approved Working Drawings and the Systems Plans
and shall not be able to or is delayed in obtaining a C of O as a result of the
design of the Tenant Improvements, as set forth in the Approved Working
Drawings, or the specific Systems Requirements of Tenant (as opposed to the
Systems Requirements of a typical general office user for typical general office
tenant improvements), the same shall constitute a Tenant Delay, subject to the
terms of Sections 5.2 and 5.3 of this Tenant

 

EXHIBIT B

-4-



--------------------------------------------------------------------------------

Work Letter (a “Tenant Caused C of O Failure”). Tenant shall cooperate with all
Landlord requests in connection with Landlord’s obtaining of a C of O and/or
matters affecting Landlord’s ability to obtain a C of O.

3.4.4     Change Orders. No material changes, modifications or alterations in
the Approved Working Drawings and/or the Systems Plans may be made without the
prior written consent of Landlord and Tenant, which shall not be unreasonably
withheld, conditioned or delayed, provided that any delays resulting from any
changes by Tenant hereunder shall be deemed to be a Tenant Delay, subject to the
terms of Sections 5.2 and 5.3 of this Tenant Work Letter.

3.5     Time Deadlines. Landlord and Tenant shall use its good faith efforts and
reasonable due diligence to cooperate with the Architect, Contractor, the
Subcontractors, and each other to complete all phases of the Construction
Drawings (including, without limitation, the Systems Plans) and the permitting
process and to receive all permits, and with Contractor to obtain the “Contract
Cost,” as that term is defined in Section 4.2 of this Tenant Work Letter, as
soon as practical after the execution of the Lease, and, in that regard, shall
meet with Landlord on a scheduled basis to be determined by Landlord, to discuss
Tenant’s progress in connection with the same. The applicable dates for approval
of items, plans and drawings as described in this Section 3, Section 4, below,
and in this Tenant Work Letter are set forth and further elaborated upon in
Schedule 1 (the “Time Deadlines”), attached hereto. Tenant agrees to comply with
the Time Deadlines. Notwithstanding the foregoing, Tenant’s failure to comply
with the Time Deadlines shall not be a default by Tenant of the Lease, as
amended hereby, but shall be a Tenant Delay, subject to the terms of Sections
5.2 and 5.3 of this Tenant Work Letter.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1     Contractor. A contractor selected pursuant to the terms of this
Section 4 (“Contractor”) shall construct the Tenant Improvements.

4.2     Competitive Bidding. The Contractor shall be selected pursuant to a
competitive bidding process. Landlord shall select no less than three
(3) contractors (from the list set forth on Schedule 2, attached hereto) to
participate in the process. Each such contractor shall be notified in the
bidding package of the time schedule for construction of the Tenant Improvements
and that, unless Landlord otherwise requires, such contractors shall be required
to use the fire, lifesafety and/or certain other subcontractors designated by
Landlord. The bids shall be submitted promptly to Landlord and a reconciliation
shall be performed by Landlord to adjust inconsistent or incorrect assumptions
so that a like-kind comparison can be made. To the extent that one or more of
the bidding contractors shall not commit to Landlord’s commercially reasonable
timing requirements, Landlord shall cause additional contractors set forth on
Schedule 2 to this Tenant Work Letter (or otherwise reasonably agreed upon by
Landlord and Tenant) to bid in accordance with the terms of this Section 4.2, in
order that Landlord shall have not less than three (3) bids to provide to Tenant
pursuant to the terms hereof (the “Qualified Bids”). Landlord shall deliver to
Tenant not less than three (3) Qualified Bids and shall provide Tenant with
Landlord’s recommendations (if any) with respect thereto. Within five
(5) business

 

EXHIBIT B

-5-



--------------------------------------------------------------------------------

days following receipt of the Qualified Bids from Landlord, Tenant shall select
the Qualified Bid (which need not be the low bid) pursuant to which Landlord
shall construct the Tenant Improvements. The date of selection of such
contractor shall be known hereafter as the “Selection Date” and the cost of all
Tenant Improvement Allowance Items to be incurred by Tenant in connection with
the construction of the Tenant Improvements shall be referred to herein as the
“Contract Cost.”

4.3     Construction of Tenant Improvements by Contractor under the Supervision
of Landlord.

4.3.1     Over-Allowance Amount. For purposes of this Lease, the “Over-
Allowance Amount” shall equal the difference between (i) the amount of the
Contract Cost and (ii) the amount of the Tenant Improvement Allowance. Tenant
shall pay, immediately upon written notice from Landlord, a percentage of each
amount due from Landlord to the Contractor or otherwise disbursed under this
Tenant Work Letter, which percentage shall be equal to the amount of the
Over-Allowance Amount divided by the amount of the Contract Cost, and such
payment by Tenant shall be a condition to Landlord’s obligation to pay any
amounts of the Tenant Improvement Allowance. In the event that, following the
Selection Date, the cost relating to the design and construction of the Tenant
Improvements shall change, any additional costs over the Tenant Improvement
Allowance shall be added to the Over-Allowance Amount and Tenant shall be
responsible therefor and shall pay for the same as Landlord disburses any then
remaining Tenant Improvement Allowance in a pro rata manner consistent with the
terms hereof. In no event shall Landlord be obligated to disburse an amount in
excess of the Tenant Improvement Allowance pursuant to the terms of this Tenant
Work Letter.

4.3.2     Landlord’s Retention of Contractor. Landlord shall independently
retain Contractor, on behalf of Tenant, to construct the Tenant Improvements in
accordance with the Approved Working Drawings and Landlord shall supervise the
construction by Contractor, and Tenant shall pay a construction supervision and
management fee (the “Landlord Supervision Fee”) to Landlord in an amount equal
to the product of (i) two percent (2%) and (ii) an amount equal to the Tenant
Improvement Allowance plus the Over-Allowance Amount (as such Over- Allowance
Amount may increase pursuant to the terms of this Tenant Work Letter).

4.3.3     Contractor’s Warranties and Guaranties. Landlord shall cause
Landlord’s contract with Contractor to include commercially reasonable,
assignable warranties and guaranties (the “Contractor Warranties”). In
connection with the foregoing, Landlord hereby assigns to Tenant all Contractor
Warranties relating to the Tenant Improvements, and Tenant hereby waives all
claims against Landlord relating to, or arising out of the construction of, the
Tenant Improvements. Landlord shall cause the Contractor to indemnify, defend,
protect, and hold harmless Tenant from any and all loss, cost, damage, expense
and liability (including, without limitation, reasonable attorneys’ fees)
incurred in connection with any personal injury and/or property damage caused by
Contractor’s negligence or willful misconduct in connection with the
construction of the Tenant Improvements, provided that in the event that
Landlord shall fail to obtain such indemnity in Landlord’s contract with
Contractor, Landlord shall not be in default of this Tenant Work Letter, but
Landlord shall in such instance indemnify, defend, protect, and hold harmless
Tenant from any and all loss, cost, damage, expense and liability (including,
without limitation, reasonable attorneys’ fees) incurred in connection with any
personal injury and/or property damage caused by Contractor’s negligence or
willful misconduct in connection with the construction of the Tenant
Improvements.

 

EXHIBIT B

-6-



--------------------------------------------------------------------------------

4.4     Tenant’s Covenants. Immediately after the substantial completion of the
Tenant Improvements, Tenant shall have prepared and delivered to the Building a
copy of the “as built” plans and specifications (including all working drawings)
for the Tenant Improvements.

SECTION 5

COMPLETION OF THE TENANT IMPROVEMENTS;

EXPANSION PREMISES COMMENCEMENT DATE

5.1     Ready for Occupancy. The Expansion Premises shall be deemed “Ready for
Occupancy” upon the Substantial Completion of the Expansion Premises. For
purposes of this First Amendment, “Substantial Completion” of the Expansion
Premises shall occur upon the completion of construction of the Tenant
Improvements in the Expansion Premises pursuant to the Approved Working Drawings
and the Systems Plans, with the exception of any punch list items and any tenant
fixtures, work-stations, built-in furniture, or equipment to be installed by
Tenant or under the supervision of Contractor, and receipt of a C of O (subject
to the terms of Section 5.2, below).

5.2     Delay of the Substantial Completion of the Expansion Premises. Except as
provided in this Section 5.2, the Expansion Premises Commencement Date shall
occur as set forth in this First Amendment and Section 5.1, above. Subject to
the terms of Section 5.3, below, if there shall be a delay or there are delays
in the Substantial Completion of the Expansion Premises to the extent resulting
from:

5.2.1     Tenant’s failure to comply with the Time Deadlines;

5.2.2     Tenant’s failure to timely approve any matter requiring Tenant’s
approval;

5.2.3     A breach by Tenant of the terms of this Tenant Work Letter or the
Lease, as amended;

5.2.4     Changes in any of the Construction Drawings after disapproval of the
same by Landlord or because the same do not comply with Code or other applicable
laws;

5.2.5     Tenant’s request for changes in the Approved Working Drawings or the
Systems Plans;

5.2.6     Tenant’s requirement for materials, components, finishes or
improvements which are not available in a commercially reasonable time given the
anticipated date of Substantial Completion of the Expansion Premises, as set
forth in this First Amendment;

5.2.7     Changes to the Base, Shell and Core required by the Approved Working
Drawings;

 

EXHIBIT B

-7-



--------------------------------------------------------------------------------

5.2.8     Any Tenant Caused Permit Failure, any Tenant Caused Systems Permit
Failure and/or any Tenant Caused C of O Failure; or

5.2.9     Any other acts or omissions of Tenant, or its agents, or employees;

(each, a “Tenant Delay”) then, notwithstanding anything to the contrary set
forth in the First Amendment or this Tenant Work Letter and regardless of the
actual date of the Substantial Completion of the Expansion Premises, the date of
Substantial Completion of the Expansion Premises shall be deemed to be the date
the Substantial Completion of the Expansion Premises would have occurred if no
Tenant delay or delays, as set forth above, had occurred.

5.3     Tenant Delay Limitations. Notwithstanding anything in Section 5.2,
above, to the contrary, (i) in no event shall a Tenant Delay be deemed to have
commenced until such time as Landlord shall have delivered to Tenant notice of
the circumstance which is the basis for Tenant Delay, (ii) Landlord shall use
commercially reasonable efforts, as and to the extent the same shall then exist,
to mitigate the effects of any Tenant Delay, (iii) in no event shall any Tenant
Delay be deemed to have occurred to the extent that, notwithstanding such delay,
Landlord causes the Substantial Completion of the Expansion Premises to occur on
or before the Anticipated Expansion Premises Commencement Date, and (iv) the
first ten (10) days of Tenant Delay, in the aggregate, shall not serve to alter
or modify the Expansion Premises Commencement Date.

SECTION 6

MISCELLANEOUS

6.1     Tenant’s Entry Into the Expansion Premises Prior to Substantial
Completion. Provided that Tenant and its agents do not interfere with
Contractor’s work in the Building and the Expansion Premises, Contractor shall
allow Tenant access to the Expansion Premises not less than fifteen (15) days
prior to the Substantial Completion of the Expansion Premises for the purpose of
Tenant installing equipment or fixtures (including Tenant’s data and telephone
equipment) in the Expansion Premises. Prior to Tenant’s entry into the Expansion
Premises as permitted by the terms of this Section 6.1, Tenant shall submit a
schedule to Landlord and Contractor, for their reasonable approval, which
schedule shall detail the timing and purpose of Tenant’s entry. In the event
that Landlord shall require Tenant to delay any Tenant requested entry into the
Expansion Premises pursuant to the terms of this Section 6.1 during the 15-day
period immediately prior to the Substantial Completion of the Expansion Premises
(and Landlord has not provided Tenant access to the Expansion Premises prior to
such 15-day period for the purposes provided hereunder such that Tenant had
access to the Expansion Premises for the purposes provided hereunder for an
aggregate of 15 days), then Landlord hereby agrees that the Substantial
Completion of the Expansion Premises shall be deemed to be delayed until such
time as Landlord shall have provided Tenant access to the Expansion Premises
pursuant to the terms hereof for an aggregate period of not less than fifteen
(15) days. Tenant shall hold Landlord harmless from and indemnify, protect and
defend Landlord against any loss or damage to the Building or Expansion Premises
and against injury to any persons caused by Tenant’s actions pursuant to this
Section 6.1.

 

EXHIBIT B

-8-



--------------------------------------------------------------------------------

6.2     Freight Elevators. Landlord shall, consistent with its obligations to
other tenants of the Building, make the freight elevator reasonably available to
Tenant in connection with initial decorating, furnishing and moving into the
Expansion Premises.

6.3     Tenant’s Representative. Tenant has designated Mr. Bob George as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

6.4     Landlord’s Representative. Landlord has designated Mr. Chris Broadgate
as its sole representative with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

6.5     Labor Harmony. Upon reasonable notice from Landlord, shall cease using
contractors, services, workmen, labor, materials or equipment (collectively,
“Tenant Agents”) that, in Landlord’s reasonable judgment, would disturb labor
harmony with the workforce or trades engaged in performing other work, labor or
services in or about the Building. Subject to Tenant’s compliance with the
foregoing requirements, Tenant shall not be in Tenant Delay hereunder solely as
a result of Tenant’s use of non-union Tenant Agents.

6.6     Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, as amended hereby, if an event of default as described
in the Lease, as amended hereby, or a default by Tenant under this Tenant Work
Letter, has occurred at any time on or before the substantial completion of the
Tenant Improvements, then in addition to all other rights and remedies granted
to Landlord pursuant to the Lease, as amended hereby, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or cease or delay preparation of the Systems Plans and/or cause
Contractor to cease the construction of the Tenant Improvements (in any such
case(s), Tenant shall be responsible for any delay in the Substantial Completion
of the Expansion Premises caused by any Landlord election under this Section 6.7
pursuant to the terms of Section 5 of this Tenant Work Letter).

6.7     Construction of Tenant Improvements: Tenant’s Occupancy of Existing
Premises. Tenant hereby acknowledges that, notwithstanding Tenant’s occupancy of
the Existing Premises during Landlord’s construction of the Tenant Improvements,
Landlord shall be permitted to complete the Tenant Improvements during normal
business hours, and Tenant shall provide a clear working area for the
construction of the Tenant Improvements (including, but not limited to, moving
of furniture, fixtures and Tenant’s property away from the area in which
Landlord is constructing the Tenant Improvements). In connection therewith,
Tenant shall cooperate with all reasonable Landlord requests made in connection
with Landlord’s completion of the Tenant Improvements. Landlord shall use
commercially reasonable efforts in connection with the construction of the
Tenant Improvements in the Existing Premises to minimize any material
interference with the conduct of Tenant’s business therein (the “Construction
Standard”). Subject to the foregoing, Tenant hereby agrees that the construction
or installation of the Tenant Improvements shall in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of Rent.
Landlord shall have no responsibility or for any reason be liable to Tenant for
any direct or indirect injury to or interference with Tenant’s business arising
from the

 

EXHIBIT B

-9-



--------------------------------------------------------------------------------

construction or installation of the Tenant Improvements, nor, so long as
Landlord complies with the Construction Standard, shall Tenant be entitled to
any compensation or damages from Landlord for loss of the use of the whole or
any part of the Existing Premises or of Tenant’s personal property or
improvements resulting from the construction or installation of the Tenant
Improvements or Landlord’s actions in connection with the construction or
installation of the Tenant Improvements, or for any inconvenience or annoyance
occasioned by Landlord’s construction or installation of the Tenant
Improvements.

 

EXHIBIT B

-10-



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT B

TIME DEADLINES

 

Dates

   Actions to be Performed               

A.     April 19, 2011

  

Final Space Plan to be completed by Tenant and

delivered to Landlord.

  

B.     May 10, 2011

  

Tenant to deliver Final Working Drawings to

Landlord.

  

 

SCHEDULE 1 TO

EXHIBIT B

-1-



--------------------------------------------------------------------------------

SCHEDULE 2 TO EXHIBIT B

LIST OF CONTRACTORS

 

1.

JE Cummings Corporation

2.

HST Construction

3.

Unimark

4.

Howard S. Wright

5.

Turner Construction

6.

Lydig Construction

7.

Foushee and Associates Company, Inc.

8.

Schuchart Construction

 

SCHEDULE 2 TO

EXHIBIT B

-1-



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE AGREEMENT LEASE

This Second Amendment to Office Lease Agreement (this “Second Amendment”) is
made and entered into as of May 4, 2011, by and between CITY CENTER BELLEVUE
PROPERTY LLC, a Delaware limited partnership (“Landlord”), and ESTERLINE
TECHNOLOGIES CORPORATION, a Delaware corporation (“Tenant”).

R E C I T A L S :

A.     Landlord (as successor-in-interest to WA-City Center Bellevue, L.L.C.)
and Tenant are parties to that certain Office Lease Agreement, dated July 1,
2003, as amended by that certain First Amendment to Office Lease Agreement (the
“First Amendment”), dated April 14, 2011 (collectively, the “Lease”), pursuant
to which Landlord leases to Tenant and Tenant leases from Landlord 17,833
rentable square feet of space (the “Existing Premises”) on the fifteenth
(15th) floor of the building located at 500 108th Avenue NE, Bellevue,
Washington (the “Building”).

B.     The parties desire to amend the Lease on the terms and conditions set
forth in this Second Amendment.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows.

1.     Terms. All undefined terms when used herein shall have the same
respective meanings as are given such terms in the Lease, unless expressly
provided otherwise in this Second Amendment.

2.     Tenant Work Letter. Landlord and Tenant hereby agree that Schedule 1 to
the Tenant Work Letter attached to the First Amendment as Exhibit B is hereby
deleted in its entirety and is replaced with Schedule 1, attached hereto.

3.     No Further Modification. Except as specifically set forth in this Second
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect. In the event of any conflict between the terms and
conditions of the Lease and the terms and conditions of this Second Amendment,
the terms and conditions of this Second Amendment shall prevail.

4.     Counterparts. This Second Amendment may be executed in multiple
counterparts and each counterpart, when fully executed and delivered, shall
constitute an original instrument and all such multiple counterparts shall
constitute but one and the same instrument.

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”

      “TENANT”    

CITY CENTER BELLEVUE PROPERTY

LLC, a Delaware limited partnership

     

ESTERLINE TECHNOLOGIES

CORPORATION, a Delaware corporation

 

By:

  

/s/ Jeremy B. Fletcher

     

By:

  

/s/ Robert D. George

    

Jeremy B. Fletcher,

Senior Managing Director

        

Its:

 

VP, CFO

          

By:

  

 

             

Its:

 

 

 

 

-2-



--------------------------------------------------------------------------------

NOTARY PAGE

 

STATE OF                                            )

    )  ss.      

COUNTY OF                                        )

 

I certify that I know or have satisfactory evidence that Robert D. George is the
person who appeared before me, and said person acknowledged that (he/she) signed
this instrument, on oath stated that (he/she) was authorized to execute the
instrument and acknowledged it as the second Amendment Office Lease of ESTERLINE
TECHNOLOGIES CORPORATION, a Delaware corporation, to be the free and voluntary
act of such party for the uses and purposes mentioned in the instrument.

 

  

Dated:       04/22/2011

        

/s/ Debra H. Rynhoud

        

(Signature)

        

(Seal or stamp)

        

Title:  Executive Assistant to CEO, CFO & BOD

        

Notary Public in and for the State of      Washington 

 

My appointment expires:     11/21/2012  

   LOGO [g215261g80j48.jpg]            

 



 

STATE OF                                            )

    )  ss.      

COUNTY OF                                        )

 

I certify that I know or have satisfactory evidence that
                         is the person who appeared before me, and said person
acknowledged that (he/she) signed this instrument, on oath stated that (he/she)
was authorized to execute the instrument and acknowledged it as the
                     of ESTERLINE TECHNOLOGIES CORPORATION, a Delaware
corporation, to be the free and voluntary act of such party for the uses and
purposes mentioned in the instrument.

 

 

Dated:                     

 

 

         

 

(Signature)

 

(Seal or stamp)

 

Title:

 

 

 

Notary Public in and for the State of            
                                         
                                                             

 

My appointment expires:                     

 

-1-



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

  

)

COUNTY OF LOS ANGELES

  

)

On MAY 18, 2011, before me, STEFANIA PANFILI, a Notary Public,personally
appeared Jeremy B. Fletcher, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the forgoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature

 

/s/ Stefania Panfili                         

  (Seal)

 

 

LOGO [g215261g51p12.jpg]

 

-2-



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT B

TIME DEADLINES

 

Dates

   Actions to be Performed               

A.     May 10, 2011

  

*Final Space Plan to be completed by Tenant and

delivered to Landlord.

  

B.     June 1,2011

  

Tenant to deliver Final Working Drawings to

Landlord.

  

*Landlord and Tenant acknowledge and agree that Final Space Plan referenced
above shall be in a condition and shall include specificity sufficient that
Landlord shall be able to obtain all permits with respect thereto.

 

SCHEDULE 1 TO

EXHIBIT B

-1-